internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-118572-99 date date distributing controlled sub sub sub sub sub sub sub business m business n business o state a plr-118572-99 date b property c property d x y z this is in response to a letter dated date in which rulings were requested on behalf of distributing regarding certain federal_income_tax consequences of a proposed and partially completed transaction the information submitted in that request and in letters dated january and date is substantially as set forth below distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year accrual_method basis distributing is a state a corporation engaged in business m business n and business o through its subsidiaries distributing has submitted for businesses m n and o information representative of the active_conduct_of_a_trade_or_business for each of the past five years as of date b distributing had x shares of voting common_stock outstanding y shares of series a preferred_stock authorized but not outstanding and z shares of preferred_stock authorized but not outstanding sub sec_1 and are wholly owned subsidiaries of distributing sub is a wholly owned subsidiary of sub sub sec_2 and are engaged in business n sub is engaged in business m and sub is engaged in business o distributing has provided information that the operation of business m and business n within the same controlled_group_of_corporations has given rise to substantial difficulties separation of business m and business n will allow each business to pursue its strategic business plan and operate more efficiently accordingly the following transaction is proposed and has been partially completed distributing will transfer a portion of an intercompany note receivable from sub to sub plr-118572-99 sub will transfer property d to sub in satisfaction of the intercompany note receivable distributing will transfer property c to sub distributing will cause sub to merge with and into distributing the liquidation distributing will form controlled and transfer the stock of sub sub sub and sub all of which is common_stock to controlled in constructive exchange for additional shares of controlled stock the first transfer no liabilities will be assumed or property transferred subject_to liabilities controlled will transfer the stock of sub sec_4 and to sub in constructive exchange for sub stock the second transfer no liabilities will be assumed or property transferred subject_to liabilities distributing will distribute all of the controlled stock pro_rata to its shareholders the distribution the taxpayers have made the following representations in connection with the liquidation a b c d e f distributing on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of stock of sub no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub distributions form sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders sub will retain no assets following the final liquidating_distribution sub will not have acquired assets in any nontaxable transactions at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation g no assets of sub have been or will be disposed of by either sub or plr-118572-99 distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the adoption of the plan of complete_liquidation except as described in step above prior to the adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for transactions occurring in the ordinary course of business and transactions occurring more than three years prior to adoption of the liquidation plan sub does not hold and will not hold at the time of the liquidation any assets representing earned but unreported income the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made on the date of the distribution there will be no intercorporate debt existing between distributing and sub and none has been canceled forgiven or discounted except for the intercompany account balance and transactions that occurred more than three years prior to the date of adoption of the liquidation plan distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub have been fully disclosed h i j k l m the taxpayers have made the following representations in connection with the first transfer n o p q no stock_or_securities will be issued for services rendered to or for the benefit of controlled in connection with the transaction and no stock_or_securities were issued for indebtedness of controlled that was not evidenced by a security or for interest on indebtedness of controlled which accrued on or after the beginning of the holding_period of distributing for the debt the first transfer is not the result of a solicitation by a promoter broker or investment house distributing will not retain any rights in the property transferred to controlled there will be no indebtedness between distributing and controlled and no plr-118572-99 indebtedness will be created in favor of distributing as a result of the first transfer the transfers and exchanges will occur under a plan agreed upon before the first transfer in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of controlled to redeem or otherwise acquire any stock or indebtedness that will be issued in the first transfer taking into account any issuance of additional shares of controlled stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled stock and the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be received in the exchange distributing or its shareholders will be in control of controlled within the meaning of sec_368 of the code distributing will constructively receive controlled stock approximately equal to the fair_market_value of the assets transferred to controlled there is no plan or intention by controlled to dispose_of the transferred property other than pursuant to the second transfer or in the normal course of business operations distributing and controlled will each pay its own expenses if any incurred in connection with the first transfer controlled will not be an investment_company within the meaning of sec_351 and sec_1_351-1 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor r s t u v w x y z aa controlled will not be a personal_service_corporation within the meaning of sec_269a the taxpayers have made the following representations in connection with the second transfer bb no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the transaction and no stock_or_securities were issued for indebtedness of sub that was not evidenced by a security or for interest on plr-118572-99 indebtedness of sub which accrued on or after the beginning of the holding_period of controlled for the debt cc the second transfer is not the result of a solicitation by a promoter broker or investment house dd controlled will not retain any rights in the property transferred to sub ee there will be no indebtedness between controlled and sub and no indebtedness will be created in favor of controlled as a result of the second transfer ff the transfers and exchanges will occur under a plan agreed upon before the second transfer in which the rights of the parties are defined gg all exchanges will occur on approximately the same date hh there is no plan or intention on the part of sub to redeem or otherwise acquire any stock or indebtedness that will be issued in the second transfer ii jj kk ll taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange controlled will be in control of sub within the meaning of sec_368 of the code controlled will constructively receive sub stock approximately equal to the fair_market_value of the assets transferred to sub there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations controlled and sub will each pay its own expenses if any incurred in connection with the second transfer mm sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 nn controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor oo sub will not be a personal_service_corporation within the meaning of sec_269a plr-118572-99 the taxpayers have made the following representations in connection with the distribution pp any indebtedness owed by controlled to distributing or any other related_party after the distribution will not constitute stock_or_securities for federal_income_tax purposes qq no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing rr ss tt uu vv the five years of financial information submitted on behalf of sub sub sub and sub is representative of each corporation’s present operation and with regard to each corporation there has not been any substantial operational changes since the date of the last financial statement submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of sub and sub immediately after the distribution the gross assets of sub 6's and sub 7's active trade_or_business as defined in sec_355 will have a fair_market_value equal to at least percent of the total fair_market_value of the gross assets of sub and sub respectively immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock of sub and sub immediately after the distribution the gross assets of sub 2's and sub 3's active trade_or_business as defined in sec_355 will have a fair_market_value equal to at least percent of the total fair_market_value of the gross assets of sub and sub respectively ww following the distribution sub sub sub and sub will each continue the active_conduct of its business independently and with its separate employees xx the distribution of the stock of controlled is carried out for the following corporate business_purpose to alleviate difficulties that exist in operating both business m and business n within the same controlled_group_of_corporations and facilitate the successful growth and development of each the distribution is motivated in whole or substantial part by this corporate business_purpose yy there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular plr-118572-99 remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction zz there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 aaa there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business bbb no intercorporate debt will exist between distributing or any related_party on the one hand and controlled or any related_party on the other hand at the time of or after the distribution ccc immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany regulations further there will be no excess_loss_account in respect of any stock of distributing controlled or any direct or indirect subsidiary thereof immediately before the distribution ddd payments made in connection with all continuing transactions between distributing or any related_party on one hand and controlled or any related_party on the other hand will be for fair_market_value and based on terms and conditions arrived at by the parties bargaining at arms’ length eee no investment_credit determined under sec_46 has been or will be claimed with respect to property transferred to controlled fff no two parties to the proposed transaction are investment companies as defined in sec_368 and iv ggg the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock or at least percent of the total value of shares of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above it is held as follows plr-118572-99 the liquidation will qualify as a complete_liquidation of sub within the meaning of sec_332 no gain_or_loss will be recognized by distributing on receiving the assets and liabilities of sub in the liquidation sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets to or the assumption of its liabilities by distributing sec_336 sec_337 and sec_337 distributing’s basis in each asset received from sub as a result of the liquidation will equal the basis of that asset in the hands of sub immediately before the liquidation sec_334 distributing’s holding_period in each asset received from sub as a result of the liquidation will include the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1 a except to the extent sub 1's earnings_and_profits are reflected in distributing’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the liquidation sec_381 sec_1 c and a any deficit in the earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the liquidation sec_381 no gain_or_loss will be recognized by distributing in the first transfer sec_351 no gain_or_loss will be recognized by controlled in the first transfer sec_1032 the basis of each asset received by controlled in the first transfer will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled in the first transfer will include the holding_period of that asset in the hands of distributing sec_1223 no gain_or_loss will be recognized by controlled in the second transfer sec_351 plr-118572-99 no gain_or_loss will be recognized by sub in the second transfer sec_1032 the basis of each asset received by sub in the second transfer will equal the basis of that asset in the hands of controlled immediately before the second transfer sec_362 the holding_period of each asset received by sub in the second transfer will include the holding_period of that asset in the hands of controlled sec_1223 controlled’s basis in its sub stock will be increased by controlled’s basis in the sub and sub stock immediately before the second transfer sec_358 no gain_or_loss will be recognized by distributing upon the distribution of its controlled stock sec_355 no gain_or_loss will be recognized by distributing shareholders and no amount will be included in their income upon receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of the distributing shareholders after the distribution will be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 b and c the holding_period of the controlled stock in the hands of the distributing shareholders will include the period for which such shareholder held the distributing stock provided that such stock was held as a capital_asset by such shareholder on the date of distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 no opinion is expressed about the tax treatment of step sec_1 or nor is any opinion expressed about the proposed and partially completed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings specifically no opinion is expressed as to the treatment of any of the above transactions under sec_1_1502-13 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter has been plr-118572-99 sent to your authorized representative sincerely yours assistant chief_counsel corporate by ken cohen senior technical reviewer branch
